OPINION OP THE COURT. MECIiEM, District Judge. — Counsel for appellant raises but one point, namely, that the judgment of the lower court is not sustained by a preponderance of the evidence. The trial judge heard the cause upon depositions and testimony-taken 'by an examiner. Following the practice as announced in Gallup Electric Light Co. v. Pacific Improvement Co., 16 N. M. 86, 113 Pac. 848, we have reviewed the entire record as if trying the case in the first instance, and upon such review our conclusions differ in no wise from those of the trial court. - - Judgment of the lower court is affirmed. Roberts, C. J., and Parker, J., concur.